Citation Nr: 1520034	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  12-00 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability, including as secondary to service-connected right knee disability.  

2.  Entitlement to a disability rating in excess of 10 percent prior to June 1, 2010, for postoperative right knee injury with arthritis.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1982 to August 1992.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of June and October 2010 rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal was remanded by the Board in September 2014, in part, so that the Veteran could be scheduled for a videoconference hearing.  This was initially accomplished, but, as noted below, the Veteran has now requested a travel board hearing before a member of the Board.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted, the Veteran was scheduled to attend a videoconference hearing in May 2015.  In correspondence received in April 2015, the Veteran declined to attend the videoconference hearing, preferring to wait for a travel board hearing.  He requested that this hearing take place in April 2016 or later.  

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a travel board hearing before a Veterans Law Judge as requested in April 2016 or later.  After the hearing has been conducted, or if the Veteran cancels or fails to report for the hearing, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

